1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
9
10
11   Juan Garibay,                     Case: 2:19-CV-02868-JAK-SS
12             Plaintiff,              JUDGMENT
13      v.                             JS-6
14   Biopharma Research LP, a
     California Limited Partnership;
15   and Does 1-10,
16             Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
1          Plaintiff’s Motion for Default Judgment was granted in part.
2    Therefore, it is hereby ordered, adjudged, and decreed as follows:
3          1. Judgment is entered in favor of Plaintiff Juan Garibay and against
4             Defendant Biopharma Research LP.
5          2. Plaintiff shall recover $3562.50 in attorney’s fees and costs.
6          3. Defendant Biopharma Research LP shall provide an accessible
7             path of travel to the entrance of the store located at 800 W. Carson
8             Street, Torrance, California, in compliance with the Accessibility
9             Standards of the Americans with Disabilities Act.
10
11   IT IS SO ORDERED.
12
13   Dated: January 30, 2020         __________________________________
14                                   JOHN A. KRONSTADT
                                     UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
